Citation Nr: 0929111	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-10 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO 
in St. Petersburg, Florida, which denied service connection.  
The appellant has since relocated and his claim is now 
addressed by the Detroit, Michigan, RO.

The appellant testified before a Decision Review Officer at a 
December 2006 hearing at the RO.  A transcript has been 
associated with the file.

In August 2009, the Board granted a motion to advance the 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant has described asbestos exposure aboard ship 
during service and while performing his duties.  The 
appellant currently claims he has asbestosis as a result of 
this inservice exposure.  

The appellant's VA treatment records show a diagnosis of 
asbestosis, given by a nurse practitioner in 2004 on the 
basis of chest x-rays.  The appellant was seen for a March 
2007 VA examination, which uncovered the calcifications of 
the pleura and diaphragm bilaterally, which the examiner 
thought were indicative of asbestos exposure.  The opinion 
was offered on the basis of a high resolution CT scan.  
Either way, the appellant has been diagnosed with an asbestos 
related disease.  

The RO requested that the VA examination provide a diagnosis 
and nexus opinion to service.  The VA examination did not 
provide a nexus opinion regarding the calcifications.  The RO 
apparently concluded that the opinion was not necessary 
because the examiner found calcifications of the pleura and 
diaphragm, rather than asbestosis.  The Board concludes that 
the appellant's claim encompasses the asbestos related 
disorder from which he currently suffers.  The Board 
concludes that an examination with an opinion regarding the 
calcifications is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine whether the 
asbestos related calcifications of the 
pleura and diaphragm are as likely as not 
etiologically related to inservice 
exposure to asbestos while serving aboard 
ship and while constructing barracks as 
opposed to after service while repairing 
furnaces.  The entire claims folder and a 
copy of this REMAND must be made available 
to the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  The 
examiner should elicit a history from the 
appellant regarding asbestos exposure 
before and after service. 

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

